DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-8 with traverse in the reply filed on March 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

35 USC § 112(f) or 112 (pre-AIA ), Sixth Paragraph
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation:
“an input interface” recited in claim 1 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “interface” coupled with functional language “obtaining” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
“a combination unit” recited in claim 1 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “combining” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
“an image generation unit” recited in claim 1 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “generating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
“a computation unit” recited in claim 5 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “combining” without reciting sufficient structure to achieve 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and dependent claims thereafter has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

For “an input interface,” “a combination unit,” or “an image generation unit,” recited in claim 1 and dependent claims thereafter, the specification (0069) discloses the following:
[0069] FIG. 3 shows a schematic illustration of an embodiment of the device 12 according to the present invention. The device 12 comprises an input interface 30 for obtaining image data of a skin region of a subject in at least two different wavelength channels, said image data comprising two or more image frames acquired by detecting light transmitted through or reflected from the skin region over time, wherein said image data comprise wavelength-dependent reflection or transmission information in said at least two different wavelength channels. A combination unit 31 combines, per pixel or group of pixels and per time instant, image data values of said at least two different wavelength channels to obtain a time-variant pulse signal per pixel or group of pixels. An image generation unit 32 generates a photoplethysmographic image from a property of the respective pulse signals in a time window including at least two image frames. The device 12 may e.g. be implemented in the form of a processor or computer, i.e. in software and/or hardware.  

Therefore, “an input interface,” “a combination unit,” or “an image generation unit,” 

For “a computation unit” recited in claim 5 and dependent claims thereafter, the specification (para 0069, 0073) discloses the following:
[0069] FIG. 3 shows a schematic illustration of an embodiment of the device 12 according to the present invention. The device 12 comprises an input interface 30 for obtaining image data of a skin region of a subject in at least two different wavelength channels, said image data comprising two or more image frames acquired by detecting light transmitted through or reflected from the skin region over time, wherein said image data comprise wavelength-dependent reflection or transmission information in said at least two different wavelength channels. A combination unit 31 combines, per pixel or group of pixels and per time instant, image data values of said at least two different wavelength channels to obtain a time-variant pulse signal per pixel or group of pixels. An image generation unit 32 generates a photoplethysmographic image from a property of the respective pulse signals in a time window including at least two image frames. The device 12 may e.g. be implemented in the form of a processor or computer, i.e. in software and/or hardware.  
[0073] Optionally, the device 12 further comprises a computation unit 33 for computing weights for determining the above mentioned weighted averages and/or for computing said above mentioned reference signal using a motion-robust photoplethysmography signal extraction algorithm.


Therefore, “a computation unit” recited in claim 5 and dependent claims thereafter has been interpreted as any software or hardware implemented in a processor or any equivalent structures in light of the specification for the purpose of examination.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 2-6 and 8 are objected to because of the following informalities: “and/or” should be changed to “at least one of.”  Appropriate correction is required.

Drawings
The drawings (fig. 3, and fig. 5) are objected to under 37 CFR 1.83(a) because they fail to show any description of what these boxes are as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re claim 3, it is unclear in that it claims that the "combination unit (31) is configured to combine the image data values of said at least two different wavelength channels as a weighted average", while however in claim 1 (on which claim 3 depends) it is claimed that "the sum of the weights used for the combination is substantially zero", wherefore said channels would in fact not be averaged but rather subtracted. Claims 5 and 6 are, accordingly, likewise also unclear in this respect regarding said weights.
In re claim 7, it is unclear what the metes and bounds of limitation “directly” are. What does “directly” include and exclude? How “direct” is “directly” in a chain of events?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HOLSBUSCH ("Ein bildgestutztes, funktionelles Verfahren zur optoelektronischen Erfassung der Hautperfusion", DISSERTATION TECHNISCHEN HOCHSCHULE AACHEN,, 28 January 2008 (2008-01-28), pages 1-145, XP007913039, which is cited in the IDS filed on July 11, 2018, hereinafter Holsbusch ‘2008).
In re claim 1, Holsbusch ‘2008 teaches a device for generating a photoplethysmographic image (PPGI) carrying vital sign information of a subject (see figures 4.1 and 4.2), said device comprising: - an input interface (Schnittstellen fur das Kamerasystem) for obtaining image data of a skin region (Teil der Hautoberflache) of a subject (see paragraphs 4.2 and 4.3 and figure 4.2) in at least two different wavelength channels (Farbkanale, see e.g. paragraph 4.4.3), said image data comprising two or more image frames (Bildsequenz) acquired by detecting light transmitted through or reflected from the skin region over time (see paragraph 4.2), wherein said image data comprise wavelength-dependent reflection or transmission information in said at least 
In re claim 2, Holsbusch ‘2008 teaches wherein said image generation unit is configured to determine, per pulse signal, a function of one or more of the pulsatility, amplitude, phase and standard deviation in said time window and to use the determined function of pulsatility, amplitude, phase and/or standard deviation as image data value of the photoplethysmographic image at the spatial location corresponding to the respective pulse signal (see paragraph 6.5 and figures 6.12 and 6.13). 

In re claim 4, Holsbusch ‘2008 teaches wherein said image generation unit is configured to compute the amplitude map as inner product of the respective pulse signal with a reference signal and/or for computing the phase of the phase map with respect to a reference signal (it would have been an obvious combination in view of paragraph 6.4.1.1 and figure 6.10). 
In re claim 8, Holsbusch ‘2008 teaches wherein said image generation unit is configured to use one or more of said amplitude map, phase map and motion map to group image areas of the obtained image data showing motion artifacts below a predetermined motion artifact threshold or the smallest motion artifact and/or showing a ballistocardiographic motion above a predetermined ballistocardiographic motion 

Prior Art Translation Request
In order for a proper examination, Applicant must submit a complete English translation for the FULL NPL, HOLSBUSCH, "Ein bildgestutztes, funktionelles Verfahren zur optoelektronischen Erfassung der Hautperfusion", DISSERTATION TECHNISCHEN HOCHSCHULE AACHEN,, 28 January 2008 (2008-01-28), pages 1-145, XP007913039, which is cited in the IDS filed on July 11, 2018. Currently only the Abstract is included. Although the submission of the English translation of the abstract satisfies the IDS requirement, but because sections of this NPL are used for examination for many specific limitations here and in the PCT office, a proper English translation of the full NPL is required for proper examination. Abstract of the NPL is not detailed enough for a proper examination of the NPL that is published in a non-English language. The full translation of this NPL is material to the current examination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793